Opinion of the Court.

This petition having been presented in due form, the same was heard and considered by the court. No reason having been shown for the discharge of the prisoners who are confined by virtue of an order issued upon final judgment delivered by a court 'of competent criminal jurisdiction, the petition for a writ of habeas corpus is refused, and the prisoners ordered to be remanded to the custody-*463of the warden of the San Juan Jail and the costs of these proceedings imposed upon the said prisoners.
Messrs. Chief Justice Quiñones, and Associate Justices Hernández, Sulzbacher and MacLeary, concurring.
Mr. Justice Figueras, dissenting.